Longwobth, J.
The method for impaneling juries for the trial of capital causes is provided by sections 7267, 7268, 7269, 7270, and 7275 of the Revised Statutes; the last named section having been amended. 77 O. L. 181. Sections 7267 and 7268 provide for the summoning of thirty-six persons, having the qualifications of jurors, who are to constitute a panel from which to select a jury for' the trial of the cause. Should thirty-six such persons not be present, a special venire may be issued by the court of its own motion, and, upon motion of defendant, shall be issued, for a sufficient number to make the full panel of thirty-six. This is directed by section 7269.
From this number so obtained, the petit jury is selected ; *666provided a sufficient number remain after all challenges, peremptory and for cause, have been exhausted. Should this, however, not be the case, all vacancies so caused must be filled in the manner.pointed out by section 7275, as amended, either from the bystanders, or, if demanded by the accused, by a special venire containing names selected by the presiding' judge.
That the jury shall be chosen as provided by statute, the accused has .a perfect right to insist; and it was clearly error on the part of the court, against his objection, to order the panel filled by persons whose names were drawn from the box.

Judgment reversed.